DETAILED ACTION
Claim(s) 1-30 are presented for examination. 
Claim(s) 1-4, 6, 7, 9-12, 17, 19-23, 25, 26 and 28-30 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview 
An Applicant initiated interview was conducted on September 15th, 2022 to provide clarification of the proposed claim amendments filed (see interview summary paper # 20220914).

Specification
Applicant’s remarks filed September 28th, 2022 in view of the title of the disclosure are being considered. The objection is withdrawn.

The revised abstract of the disclosure filed September 28th, 2022 is being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claim(s) 6, 9-11, 17, 19, 25, 28 and 29 to overcome an objection under minor informalities is being considered. The objection(s) is/are withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 13-17 of 18), filed September 28th, 2022, with respect to rejection of claim(s) 1-4, 6, 7, 9-15, 17-23, 25, 26 and 28-30 under 35 U.S.C. § 102(a)(2) and/or 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of CHAO et al. (US 2022/0150925 A1).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 12-14, 18, 20-22 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Höglund et al. (US 2022/0007391 A1) hereinafter “Höglund” in view of CHAO et al. (US 2022/0150925 A1) hereinafter “Chao”.

Regarding Claims 1 and 20,
	Höglund discloses a user equipment (UE) for wireless communication [see fig. 3, pgs. 2-3, ¶42 lines 1-8, a wireless device or user terminal (UE) “300”], comprising: 
	a memory [see fig. 3, pgs. 2-3, ¶42 lines 1-8, a memory “330”]; and 
	one or more processors coupled to the memory [see fig. 3, pgs. 2-3, ¶42 lines 1-8, a processing circuitry “310” in communication with the memory “330” via communication circuitry “320”], the one or more processors configured to [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the processing circuitry “310” in communication with the memory “330” being implemented to]: 
	transmit [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, transmit, in an uplink message], to a network entity [see fig. 1: Step “90”, pg. 2, ¶33 lines 1-9; ¶34 lines 1-6, to a network node having connection with a wireless communication network], a connection request that indicates a first UE identifier that identifies the UE in a core network [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, a request for a configuration of preconfigured uplink resources including one or more preferred parameters for the preconfigured uplink resources]; 
	receive [see fig. 1: Step “100”, pg. 2, ¶33 lines 1-9, receiving], from the network entity [see fig. 1: Step “100”, pg. 2, ¶33 lines 1-9, from the network node via the wireless communication network], a configuration for preconfigured uplink resources (PUR) [see fig. 1: Step “100”, pg. 2, ¶33 lines 1-9, control signaling indicating a first preconfigured resource configuration that configures a first preconfigured resource], wherein the configuration indicates an uplink resource and a PUR identifier that is a different type of identifier than the first UE identifier [see pg. 2, ¶33 lines 1-9; ¶40 lines 1-13, the preconfigured resource is a resource on which a wireless device transmits in idle or inactive mode, wherein, in the uplink, the preconfigured resource is referred to as a preconfigured uplink resource, PUR]; and 
	communicate with the network entity based at least in part on the configuration [see fig. 1: Step “110”, pg. 2, ¶33 lines 7-9 transmitting or receiving user data using the first preconfigured resource].
	Although Höglund discloses transmit, to a network entity, a connection request that indicates a first UE identifier; and receive, from the network entity, a configuration for preconfigured uplink resources (PUR), Höglund does not explicitly teach a “radio resource control (RRC)” connection request that “includes” a first UE identifier; and wherein the configuration “includes” a PUR identifier.	
	However Chao discloses transmit [see fig. 2: Step “215”, pg. 4, ¶49 lines 1-4, a terminal device “120” transmits], to a network entity [see fig. 2: Step “215”, pg. 4, ¶49 lines 1-4, to a network device “110”], a radio resource control (RRC) connection request that includes a first UE identifier that identifies the UE in a core network [see fig. 2: Step “215”, pg. 4, ¶49 lines 1-4; ¶50 lines 1-3, a request for the configuration of PUR comprising an expected TBS transmitted via RRC signalling; wherein, an identifier of the service is encapsulated in the NAS message in the RRC signalling for D-PUR request]; 
	receive [see fig. 2: Step “220”, pg. 4, ¶52 lines 1-3, the terminal device “120” receives], from the network entity [see fig. 2: Step “220”, pg. 4, ¶52 lines 1-3, form the network device “110”], a configuration for preconfigured uplink resources (PUR) [see fig. 2: Step “220”, pg. 4, ¶52 lines 1-3, a configuration of the PUR], wherein the configuration indicates an uplink resource and includes a PUR identifier that is a different type of identifier than the first UE identifier [see fig. 2: Step “220”, pg. 4, ¶51 lines 1-4, the configuration at least comprising a configured TBS for the uplink transmission, a set of resources to be allocated for the uplink transmission, and a PUR Radio Network Temporary Identity (RNTI)]; and 
	communicate with the network entity based at least in part on the configuration [see fig. 2, pg. 4, ¶56 lines 1-5, both the terminal device “120” and the network device “110” trigger the procedure of the configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “radio resource control (RRC)” connection request that “includes” a first UE identifier; and wherein the configuration indicates an uplink resource and “includes” a PUR identifier as taught by Chao in the system of Höglund to improve Uplink (UL) transmission efficiency and/or user Equipment (UE) power consumption for transmission in preconfigured resources in idle and/or connected mode [see Chao pg. 1, ¶2 lines 1-7].

Regarding Claims 2 and 21,
	The combined system of Höglund and Chao discloses the UE of claim 20. 
	Höglund further discloses wherein the one or more processors [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the processing circuitry “310”], when communicating with the network entity [see fig. 1: Step “90”, pg. 2, ¶33 lines 1-9; ¶34 lines 1-6, that has a connection with the network node via the wireless communication network], are configured to transmit [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, transmits], to the network entity [see fig. 1: Step “90”, pg. 2, ¶33 lines 1-9; ¶34 lines 1-6, to the network node], a preconfigured uplink message in the uplink resource [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, a request for a configuration of preconfigured uplink resources], wherein the preconfigured uplink message includes uplink data [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, the request includes one or more preferred parameters for the preconfigured uplink resources].

Regarding Claims 3 and 22,
	The combined system of Höglund and Chao discloses the UE of claim 20. 
	Höglund further discloses wherein the one or more processors are further configured to [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the processing circuitry “310” being further implemented to] transmit [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, transmit], to the network entity [see fig. 1: Step “90”, pg. 2, ¶33 lines 1-9; ¶34 lines 1-6, to the network node], a message that includes the PUR identifier [see fig. 1: Step “90”, pg. 2, ¶34 lines 1-6, an uplink message with a request for a configuration of preconfigured uplink resources including one or more preferred parameters for the preconfigured uplink resources].

Regarding Claims 12 and 30,
	Höglund discloses a network entity for wireless communication [see fig. 5, pg. 3, ¶45 lines 1-12, a network node or base station “500”], comprising: 
	a memory [see fig. 5, pg. 3, ¶45 lines 1-12, a memory “530”]; and 
	one or more processors coupled to the memory [see fig. 5, pg. 3, ¶45 lines 1-12, a processing circuitry “510” in communication with the memory “530” via a communication circuitry “520”], the one or more processors configured to [see fig. 5, pg. 3, ¶45 lines 1-12, the processing circuitry “510” in communication with the memory “530” being implemented to]: 
	receive [see fig. 2: Step “190”, pg. 2, ¶37 lines 1-6, receive, in an uplink message], from a user equipment (UE) [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, from a wireless device having connection with a wireless communication network], a connection request that indicates a first UE identifier that identifies the UE in a core network [see fig. 2: Step “190”, pg. 2, ¶37 lines 1-6, a request for a configuration of preconfigured uplink resources including one or more preferred parameters for the preconfigured uplink resources]; 
	transmit [see fig. 2: Step “200”, pg. 2, ¶36 lines 1-9, transmitting], to the UE [see fig. 2: Step “200”, pg. 2, ¶36 lines 1-9, to the wireless device via the wireless communication network], a configuration for preconfigured uplink resources (PUR) [see fig. 2: Step “200”, pg. 2, ¶36 lines 1-9, control signaling indicating a first preconfigured resource configuration that configures a first preconfigured resource], wherein the configuration indicates an uplink resource and a PUR identifier that is a different type of identifier than the first UE identifier [see pg. 2, ¶36 lines 1-9; ¶40 lines 1-13, the preconfigured resource is a resource on which a wireless device transmits in idle or inactive mode, wherein, in the uplink, the preconfigured resource is referred to as a preconfigured uplink resource, PUR]; and 
	communicate with the UE based at least in part on the configuration [see fig. 2: Step “210”, pg. 2, ¶36 lines 1-9, transmitting or receiving user data using the first preconfigured resource].
	Although Höglund discloses receive, from a user equipment (UE), a connection request that indicates a first UE identifier; and transmit, to the UE, a configuration for preconfigured uplink resources (PUR), Höglund does not explicitly teach a “radio resource control (RRC)” connection request that “includes” a first UE identifier; and wherein the configuration “includes” a PUR identifier.	However Chao discloses receive [see fig. 2: Step “215”, pg. 4, ¶49 lines 1-4, a network device “110” receives], from a user equipment (UE) [see fig. 2: Step “215”, pg. 4, ¶49 lines 1-4, from a terminal device “120”], a radio resource control (RRC) connection request that includes a first UE identifier that identifies the UE in a core network [see fig. 2: Step “215”, pg. 4, ¶49 lines 1-4; ¶50 lines 1-3, a request for the configuration of PUR comprising an expected TBS transmitted via RRC signalling; wherein, an identifier of the service is encapsulated in the NAS message in the RRC signalling for D-PUR request]; 
	transmit [see fig. 2: Step “220”, pg. 4, ¶52 lines 1-3, the network device “110” transmits], to the UE [see fig. 2: Step “220”, pg. 4, ¶52 lines 1-3, to the terminal device “120”], a configuration for preconfigured uplink resources (PUR) [see fig. 2: Step “220”, pg. 4, ¶52 lines 1-3, a configuration of the PUR], wherein the configuration indicates an uplink resource and includes a PUR identifier that is a different type of identifier than the first UE identifier [see fig. 2: Step “220”, pg. 4, ¶51 lines 1-4, the configuration at least comprising a configured TBS for the uplink transmission, a set of resources to be allocated for the uplink transmission, and a PUR Radio Network Temporary Identity (RNTI)]; and 
	communicate with the UE based at least in part on the configuration [see fig. 2, pg. 4, ¶56 lines 1-5, both the terminal device “120” and the network device “110” trigger the procedure of the configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “radio resource control (RRC)” connection request that “includes” a first UE identifier; and wherein the configuration indicates an uplink resource and “includes” a PUR identifier as taught by Chao in the system of Höglund to improve Uplink (UL) transmission efficiency and/or user Equipment (UE) power consumption for transmission in preconfigured resources in idle and/or connected mode [see Chao pg. 1, ¶2 lines 1-7].

Regarding Claim 13,
	The combined system of Höglund and Chao discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, a method performed by a radio network node].
	Höglund further discloses wherein communicating with the UE [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, interacting with a wireless device that has a connection with a wireless communication network] comprises receiving [see fig. 2: Step “190”, pg. 2, ¶37 lines 1-6, receiving], from the UE [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, from the wireless device], a preconfigured uplink message in the uplink resource [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, in an uplink message, a request for a configuration of preconfigured uplink resources], wherein the preconfigured uplink message includes uplink data [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, the request includes one or more preferred parameters for the preconfigured uplink resources].

Regarding Claim 14,
	The combined system of Höglund and Chao discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, the method performed by a radio network node].
	Höglund discloses the method further comprising receiving [see fig. 2: Step “190”, pg. 2, ¶37 lines 1-6, receiving], from the UE [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, from the wireless device], a message that includes the PUR identifier [see fig. 2: Step “190”, pg. 2, ¶36 lines 1-9; ¶37 lines 1-6, in an uplink message, a request for a configuration of preconfigured uplink resources including one or more preferred parameters for the preconfigured uplink resources].

Regarding Claim 18,
	The combined system of Höglund and Chao discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, the method performed by a radio network node].
	Höglund discloses the method further comprising identifying a context associated with the preconfigured uplink resources based at least in part on the PUR identifier [see pg. 23, ¶389 lines 1-3; ¶390 lines 1-4, the network stores configuration parameters for dedicated transmission in preconfigured uplink resources by adding the PUR parameters to the stored UE context in the MME].

Claims 4, 7, 15, 23 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over “Höglund” in view of “Chao” and in further view of Tirronen et al. (US 2021/0392659 A1; also see provisional US 62/753,330) hereinafter “Tirronen” and provisional ‘330.

Regarding Claims 4 and 23,
	Höglund discloses the UE of claim 20 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”]. 
	Höglund does not explicitly teach wherein the one or more processors are further configured to: “perform a UE identifier reallocation procedure that allocates a second UE identifier, different from the first UE identifier, to the UE”; and “transmit, to the network entity, a message that includes the PUR identifier based at least in part on performing the UE identifier reallocation procedure”.
	However Tirronen discloses perform a UE identifier reallocation procedure that allocates a second UE identifier [see fig. 4: Step “450”, pg. 9, ¶182 lines 1-7, if the eNB receives the second UL data message, it responds with a corresponding second PUR ACK including a parameter update “452”; also see provisional application ‘330, pg. 18, ¶70 lines 2-4, in case the eNB does not correctly detect the transmission, it indicates this in a PUR ACK message], different from the first UE identifier [see fig. 4: Step “450”, pg. 9, ¶182 lines 7-18, the PUR ACK message identifies dedicated time-frequency resources for retransmission of data (shown as field “DCI-ReTx 456”); also see provisional application ‘330, pg. 18, ¶71 lines 1-4, the message includes a DCI - BSR/SR field “456” that identifies dedicated time-frequency resources for transmission of the BSR and/or SR], to the UE [see fig. 4: Step “450”, pg. 9, ¶182 lines 1-7, to the UE; also see provisional application ‘330, pg. 18, ¶71 lines 1-4, to the UE]; and 
	transmit [see fig. 4: Step “460”, pg. 9, ¶186 lines 1-5, the UE transmits; also see provisional application ‘330, pg. 18, ¶72 lines 1-3, the UE transmits], to the network entity [see fig. 4: Step “460”, pg. 9, ¶186 lines 1-5, to the eNB; also see provisional application ‘330, pg. 18, ¶72 lines 1-3, to the eNB], a message that includes the PUR identifier based at least in part on performing the UE identifier reallocation procedure [see fig. 4: Step “460”, pg. 9, ¶186 lines 1-5, further UL data using the updated PUR configuration according to the information received in step “450”; also see provisional application ‘330, pg. 18, ¶72 lines 1-3, further UL data using the updated PUR according to the information received in step “450”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the one or more processors are further configured to: “perform a UE identifier reallocation procedure that allocates a second UE identifier, different from the first UE identifier, to the UE”; and “transmit, to the network entity, a message that includes the PUR identifier based at least in part on performing the UE identifier reallocation procedure” as taught by Tirronen in the combined system of Höglund and Chao for providing the advantage of consistent data throughout and fewer delays without excessive UE power consumption or other reductions in user experience to OTT service providers and end-users [see Tirronen pg. 16, ¶266 lines 10-17].

Regarding Claims 7 and 26,
	Höglund discloses the UE of claim 20 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”], wherein the one or more processors are further configured to [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the processing circuitry “310 being further implemented to]: 
	receive a message that causes the UE to replace the first UE identifier with a second UE identifier [see fig. 1: Step “130”, pg. 2, ¶35 lines 1-5, receive control signaling indicating a second preconfigured resource configuration that configures a second preconfigured resource based on use of the first preconfigured resource].
	Höglund does not explicitly teach “transmit, to the network entity, a message that includes the PUR identifier based at least in part on receiving the message that causes the UE to replace the first UE identifier with the second UE identifier”.
	However Tirronen discloses receive a message that causes the UE to replace the first UE identifier with a second UE identifier [see fig. 7: Step “730”, pg. 11, ¶203 lines 10-13, receive a first acknowledgement (PUR ACK) indicating whether the first UL data message was correctly received by the network node and information related to subsequent UL transmissions using PUR; also see provisional application ‘330, pg. 21, ¶83 lines 1-5, receive, from the network node, an acknowledgement (PUR ACK) of the first UL data message]; and 
	transmit [see fig. 7: Step “740”, pg. 11, ¶204 lines 1-5, transmit; also see provisional application ‘330, pgs. 21-22, ¶85 lines 11-13, transmit], to the network entity [see fig. 7: Step “740”, pg. 11, ¶204 lines 1-5, to the network node; also see provisional application ‘330, pgs. 21-22, ¶85 lines 11-13, to the network node], a message that includes the PUR identifier based at least in part on receiving the message that causes the UE to replace the first UE identifier with the second UE identifier [see fig. 7: Step “740”, pg. 11, ¶204 lines 1-5, a second UL data message based on the information related to subsequent UL transmissions included in the first PUR ACK; also see provisional application ‘330, pgs. 21-22, ¶85 lines 11-13, the second UL data message according to the second parameter value].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmit, to the network entity, a message that includes the PUR identifier based at least in part on receiving the message that causes the UE to replace the first UE identifier with the second UE identifier” as taught by Tirronen in the combined system of Höglund and Chao for providing the advantage of consistent data throughout and fewer delays without excessive UE power consumption or other reductions in user experience to OTT service providers and end-users [see Tirronen pg. 16, ¶266 lines 10-17].

Regarding Claim 15,
	Höglund discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, the method performed by a radio network node], further comprising: 
	transmitting a message that causes the UE to replace the first UE identifier with a second UE identifier [see fig. 2: Step “230”, pg. 2, ¶38 lines 1-5, transmitting control signaling indicating a second preconfigured resource configuration that configures a second preconfigured resource].
	Höglund does not explicitly teach “receiving, from the UE, a message that includes the PUR identifier based at least in part on transmitting the message that causes the UE to replace the first UE identifier with the second UE identifier”.
	However Tirronen discloses transmitting a message that causes the UE to replace the first UE identifier with a second UE identifier [see fig. 8: Step “830”, pg. 12, ¶224 lines 6-13, transmit a first acknowledgement (PUR ACK) of the first UL data message indicating whether the first UL data message was correctly received by the network node including information related to subsequent UL transmissions using PUR; also see provisional application ‘330, pg. 23, ¶90 lines 1-7, transmit, to the UE after receiving the first UL data message but before receiving the second UL data message, an acknowledgement (PUR ACK) of the first UL data message]; and
	receiving [see fig. 8: Step “840”, pg. 12, ¶225 lines 1-5, receive; also see provisional application ‘330, pg. 22, ¶87 lines 5-7, receive], from the UE [see fig. 8: Step “840”, pg. 12, ¶225 lines 1-5, from the UE; also see provisional application ‘330, pg. 22, ¶87 lines 5-7, from the UE], a message that includes the PUR identifier based at least in part on transmitting the message that causes the UE to replace the first UE identifier with the second UE identifier [see fig. 8: Step “840”, pg. 12, ¶225 lines 1-5, a second UL data message based on the information related to subsequent UL transmissions included in the first PUR ACK; also see provisional application ‘330, pg. 22, ¶87 lines 5-7, a second UL data message,using resources corresponding to a second PUR configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, from the UE, a message that includes the PUR identifier based at least in part on transmitting the message that causes the UE to replace the first UE identifier with the second UE identifier” as taught by Tirronen in the combined system of Höglund and Chao for providing the advantage of consistent data throughout and fewer delays without excessive UE power consumption or other reductions in user experience to OTT service providers and end-users [see Tirronen pg. 16, ¶266 lines 10-17].

Claims 6, 9, 17, 25 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over “Höglund” in view of “Chao” and in further view of “Tirronen” and SHA et al. (US 2021/0345344 A1) hereinafter “Sha”.

Regarding Claims 6 and 25,
	The combined system of Höglund, Chao and Tirronen discloses the UE of claim 23 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”].
	Neither Höglund, Chao nor Tirronen explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second (5G) S-TMSI”.
	However Sha discloses the first UE identifier and the second UE identifier is a first non-access stratum (NAS) identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second (5G) S-TMSI” as taught by Sha in the combined system of Höglund, Chao and Tirronen to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Regarding Claims 9 and 28,
	The combined system of Höglund, Chao and Tirronen discloses the UE of claim 26 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”].
	Neither Höglund, Chao nor Tirronen explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second (5G) S-TMSI”.
	However Sha discloses the first UE identifier and the second UE identifier is a first non-access stratum (NAS) identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second (5G) S-TMSI” as taught by Sha in the combined system of Höglund, Chao and Tirronen to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Regarding Claim 17,
	The combined system of Höglund, Chao and Tirronen discloses the method of claim 15 [see fig. 2, pg. 2, ¶36 lines 1-9, a method performed by a radio network node].
	Neither Höglund, Chao nor Tirronen explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second (5G) S-TMSI”.
	However Sha discloses the first UE identifier is a first non-access stratum (NAS) identifier and the second UE identifier is a second NAS identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI, and the second UE identifier is a second NAS identifier, a second S-TMSI, or a second (5G) S-TMSI” as taught by Sha in the combined system of Höglund, Chao and Tirronen to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Claims 10, 11, 19 and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over “Höglund” in view “Chao” and in further view of “Sha”.

Regarding Claims 10 and 29,
	Höglund discloses the UE of claim 20 [see fig. 3, pgs. 2-3, ¶42 lines 1-8, the wireless device or user terminal (UE) “300”].
	Höglund does not explicitly teach wherein “the first UE identifier is a non-access stratum (NAS) identifier, a serving temporary mobile subscriber identity (S-TMSI), or a fifth generation (5G) TMSI”.
	However Sha discloses the first UE identifier is a first non-access stratum (NAS) identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first UE identifier is a non-access stratum (NAS) identifier, a serving temporary mobile subscriber identity (S-TMSI), or a fifth generation (5G) TMSI” as taught by Sha in the combined system of Höglund and Chao to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Regarding Claim 11,
	Höglund discloses the method of claim 1 [see fig. 1, pg. 2, ¶33 lines 1-9, a method performed by a wireless device].
	Höglund does not explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI, and the PUR identifier is a second NAS identifier, a second S- TMSI, or a second (5G) S-TMSI”.
	However Sha discloses the first UE identifier is a first non-access stratum (NAS) identifier and the PUR identifier is a second NAS identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI, and the PUR identifier is a second NAS identifier, a second S- TMSI, or a second (5G) S-TMSI” as taught by Sha in the combined system of Höglund and Chao to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Regarding Claim 19,
	Höglund discloses the method of claim 12 [see fig. 2, pg. 2, ¶36 lines 1-9, the method performed by a radio network node].
	Höglund does not explicitly teach wherein “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI”.
	However Sha discloses the first UE identifier is a first non-access stratum (NAS) identifier [see fig. 2E: Step “240”, pg. 4, ¶72 lines 1-8, the eNB “230” sends the time domain location reconfiguration information or the PUR resource release indication of the preconfigured PUR dedicated resource to the MME “240” using the UE specific signaling carrying a UE NAS identifier (such as S-TMSI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first UE identifier is a first non-access stratum (NAS) identifier, a first serving temporary mobile subscriber identity (S-TMSI), or a first fifth generation (5G) S-TMSI” as taught by Sha in the combined system of Höglund and Chao to increase throughput for allowing more users to be connected at the same time, reduce energy consumption, device cost and increase spectral efficiency in new generation of wireless communication systems [see Sha pgs. 1-2, ¶23 lines 1-9].

Allowable Subject Matter
Claims 5, 8, 16, 24 and 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469